SANBORN, Circuit Judge
(dissenting). The question presented in this case has been the subject of much discussion and of conflicting decisions, but, under the statutes of Arkansas, the logical result seems to me to be that the husband may, and the wife cannot, recover for the loss of the wife’s services, or for her diminished capacity to labor, which is the same thing. The husband is still the bead of the family in Arkansas. He is liable for the support of the family, and lawfully entitled to services from his wife in that regard, and he necessarily loses through the impairment of her capacity to labor. The authorities cited in the majority opinion seem to rest on a supposed distinction between loss of service and diminution of the capacity to labor, and to hold that the husband may recover for the former and the wife for the latter (Hamilton v. Railway Co., 17 Mont. 334, 42 Pac. 860, and 43 Pac. 713; Harmon v. Railroad Co. [Mass.] 42 N. E. 505; Jordan v. Railroad Co., 138 Mass. 425), but there is and can be no practical distinction between them. The loss of service is the measure of the impairment of capacity and the proof of it, and to permit the husband to recover for the loss of service, and the wife for impairment of capacity to render it, is to allow two recoveries for the same damages. We have already held that, under the Arkansas statutes, the husband may recover for the destruction, of the wife’s camicity to labor and the loss of her service resulting therefrom. Railway Co. v. Henson, 7 C. C. A. 349, 58 Fed. 531, 533. To my mind, this was to hold that the wife could not recover for them, and I think that this is the true rule, and that it is in accord with the weight of- authority. Railway Co. v. Stone (Kan. Sup.) 37 Pac. 1015; Blaechinska v. Howard Mission (N. Y.) 29 N. E. 755, 15 L. R. A. 215; Filer v. Railroad Co., 49 N. Y. 47; Tuttle v. Railroad Co., 42 Iowa, 518, 521. My conclusion is that her earning capacity was not a proper element of the damages of the married woman in this case, and that the judgment ought to be reversed for that reason.